DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
Claim 1 recites “an optical member configured to receive the first light pulse from the first light source and the second light pulse from the second light source and direct the first light pulse and the second light pulse to the light guide” which invokes 112f as “configured” is a substitute for the term “means” and it is modified by functional language without any structural modifier as the modifier “light source” is descriptive of the function performed. 
Since the claim limitations invoke 35 U.S.C 112(f), sixth paragraph (pre-AIA ), claims 1 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function and any equivalent thereof. 
A review of the specification shows that the following appear to be the corresponding structure described for the 35 U.S.C. 112(f) limitations: The first and second light sources are corresponded to 804-1 and 804-2 in Figures 8 and 9 and elaborated in paragraph [0070]-[0073]). Applicant does have the required corresponding structure for this limitation and the limitation is interpreted to cover this special-purpose hardware and equivalents thereof. 
If applicant does not wish to have the claim limitation(s) treated under 35 U.S.C. 112(f) or 112, sixth paragraph (pre-AIA ), applicant may amend the claim(s) so that it will clearly not invoke 112(f) or 112, sixth paragraph (pre-AIA ), or present a sufficient showing that the claim recites structure, material, or acts for performing the claimed function(s) to preclude application of 112(f) or 112, sixth paragraph (pre-AIA ).
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 10-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nurmikko (U.S. Pub. No. 20200253479A1).

Regarding claim 1, Nurmikko teaches a wearable module (Fig 1A and 2, VCSEL-SPAD modules 14 of brain imager system 10, paragraph [0043]-[0044]) for use in an optical measurement system (Fig 1A, ultra high-solution near infrared brain imager system 10, paragraph [0033] and [0043]), the wearable module (Fig 1A and 2, VCSEL-SPAD modules 14 of brain imager system 10, paragraph [0043]-[0044]) comprising: 
a first light source configured to emit a first light pulse in a first wavelength (Fig 5, VCSEL linear arrays, one of the two epitaxial wafers with separate wavelength (paragraph [0053]); 
a second light source configured to emit a second light pulse in a second wavelength that is different from the first wavelength (Fig 5, VCSEL linear arrays, one of the two epitaxial wafers with separate wavelength (paragraph [0053]); 
a light guide configured to guide the first light pulse and the second light pulse toward a target within a body of a user (Fig 5, beamsplitter, paragraph [0050], a beam of light is directed towards a beamsplitter, causing some light to reflect off the cortical target and back to the detector and some light to head straight from the beamsplitter to the detector); 
an optical member configured to receive the first light pulse from the first light source and the second light pulse from the second light source and direct the first light pulse and the second light pulse to the light guide (Fig 5, beamsplitter as optical member, paragraph [0050], a beam of light is directed towards a beamsplitter, causing some light to reflect off the cortical target and back to the detector and some light to head straight from the beamsplitter to the detector); and 
a housing that houses the first light source, the second light source, and the optical member (Fig 2, VCSEL-SPAD module 14 houses all the components, paragraph [0044]).

	Regarding claim 2, Nurmikko teaches the wearable module (Fig 1A and 2, VCSEL-SPAD modules 14 of brain imager system 10, paragraph [0043]-[0044]) of claim 1, wherein the housing (Fig 2, VCSEL-SPAD module 14 houses all the components, paragraph [0044]) further houses at least a portion of the light guide (Figs 1A-B and 2, light guide is located between VCSEL-SPAD module 14 and SPAD detector 18, paragraph [0044]).

	Regarding claim 3, Nurmikko teaches the wearable module (Fig 1A and 2, VCSEL-SPAD modules 14 of brain imager system 10, paragraph [0043]-[0044]) of claim 1, wherein the first light source and the second light source each comprises a laser diode (SCSEL array has laser diode, paragraph [0050]).

	Regarding claim 4, Nurmikko teaches the wearable module (Fig 1A and 2, VCSEL-SPAD modules 14 of brain imager system 10, paragraph [0043]-[0044]) of claim 1, wherein the optical member comprises a prism, a mirror, or another light guide (Fresnel lenses at the detector, paragraph [0055]).

	Regarding claim 5, Nurmikko teaches the wearable module (Fig 1A and 2, VCSEL-SPAD modules 14 of brain imager system 10, paragraph [0043]-[0044]) of claim 1, wherein: the optical member (Fig 5, beamsplitter, paragraph [0050]) is configured to direct the first light pulse and the second light pulse to a proximal end of the light guide, and the light guide is configured to emit the first light pulse and the second light pulse from a distal end of the light guide (Fig 5, paragraph [0050], beamsplitter is received light pulse from VCSEL array and directed light to the detector).

	Regarding claim 6, Nurmikko teaches the wearable module (Fig 1A and 2, VCSEL-SPAD modules 14 of brain imager system 10, paragraph [0043]-[0044]) of claim 5, further comprising a light guide block comprising a chamber, wherein: the light guide is disposed in the chamber, and the chamber maintains the proximal end of the light guide in optical alignment with the optical member (Fig 11, Fresnel lenses of paragraph [0050] are structurally encapsulated in the sensor pad in paragraph [0057]).

	Regarding claim 7, Nurmikko teaches the wearable module (Fig 1A and 2, VCSEL-SPAD modules 14 of brain imager system 10, paragraph [0043]-[0044]) of claim 1, further comprising a support assembly (Fig 11, sensor pad, paragraph [0057]), wherein: the first light source, the second light source, and the optical member are disposed on the support assembly, and the support assembly maintains the optical member in optical alignment with a proximal end of the light guide (paragraph [0057], Velcro-based system for securing the pad to a headband and lenses mounted over the surface of the laser and detectors).

	Regarding claim 10, Nurmikko teaches the wearable module (Fig 1A and 2, VCSEL-SPAD modules 14 of brain imager system 10, paragraph [0043]-[0044]) of claim 1, wherein the wearable module (Fig 1A and 2, VCSEL-SPAD modules 14 of brain imager system 10, paragraph [0043]-[0044]) is included in a head-mountable component configured to be worn on a head of a user (Fig 1A, modular cap 12, paragraph [0033]).

	Regarding claim 11, Nurmikko teaches the wearable module (Fig 1A and 2, VCSEL-SPAD modules 14 of brain imager system 10, paragraph [0043]-[0044]) of claim 1, further comprising a controller configured to control the first light source and the second light source to output one or more of the first light pulse or the second light pulse (driver chip as controller, paragraph [0053], driver chip is configured to control the pulses of the two epitaxial wafers).

	Regarding claim 12, Nurmikko teaches the wearable module (Fig 1A and 2, VCSEL-SPAD modules 14 of brain imager system 10, paragraph [0043]-[0044]) of claim 1, wherein the target comprises a brain of the user (Fig 1A, brain imager, paragraph [0007] and [0033]).

	Regarding claim 13, Nurmikko teaches the wearable module (Fig 1A and 2, VCSEL-SPAD modules 14 of brain imager system 10, paragraph [0043]-[0044]) of claim 1, further comprising: 
at least one time-resolved single-photon photodetector (SPAD detectors and time-domain (TD) measurements, paragraph [0037]) configured to detect photons from at least one of the first light pulse and the second light pulse after the photons are scattered by the target (Fig 2, single-photon avalanche photodiode array (SPAD), paragraph [0044], VCSEL arrays output two light pulses with different wavelength and detected by SPAD detector), and 
at least one light-receiving light guide configured to receive the photons after the photons are scattered by the target and guide the photons to the at least one photodetector (Fresnel lenses, paragraph [0055], Fresnel lenses used at the detector to limit field of view for selective collection of ballistic and sub-diffusive photons from targeted depth), 
wherein the housing houses the at least one photodetector and at least a portion of the at least one light-receiving light guide (Fig 2, VCSEL-SPAD module 14 houses all the components, paragraph [0044]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 8-9 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nurmikko (U.S. Pub. No. 20200253479A1) as applied to claims 1 and 13 respectively  above, and further in view of Asaka (U.S. Pub. No. 20150038811A1).

Regarding claim 8, Nurmikko teaches the wearable module (Fig 1A and 2, VCSEL-SPAD modules 14 of brain imager system 10, paragraph [0043]-[0044]) of claim 1.
Nurmikko fails to teach a distal end portion of the light guide protrudes from a top surface of the housing. However, Asaka teaches a distal end portion of the light guide protrudes from a top surface of the housing (Figs 3(a)-(c), tip of fiber optical 106 protrudes from the top surface of the tubular portion 2603, paragraph [0066]).
Nurmikki and Asaka are considered to be analogous to the claimed invention because they are in the same field of optical measurement. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to modify Nurmikko to incorporate the teachings of Asaka providing a distal end portion of the light guide protrudes from a top surface of the housing. Doing so would allow a position of the tip of an optical fiber can be measured without detaching the optical fiber to increase the mobility (paragraph [0008]).

Regarding claim 9, Nurmikko teaches the wearable module (Fig 1A and 2, VCSEL-SPAD modules 14 of brain imager system 10, paragraph [0043]-[0044]) of claim 1 and light guide (Fig 5, beamsplitter, paragraph [0050]).
Nurmikko fails to teach a light guide comprises a plurality of optical fibers. However, Asaka a light guide (irradiation unit 101, paragraph [0058]) comprises a plurality of optical fibers (Fig 2, optical fibers 106 of the light irradiation unit 101,paragraph [0071]).
Nurmikki and Asaka are considered to be analogous to the claimed invention because they are in the same field of optical measurement. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to modify Nurmikko to incorporate the teachings of Asaka providing a light guide comprises a light guide comprises a plurality of optical fibers. Doing so would to adjust the proper pressing force onto the subject (paragraph [0070]).  


	Regarding claim 17, Nurmikko teaches the wearable module (Fig 1A and 2, VCSEL-SPAD modules 14 of brain imager system 10, paragraph [0043]-[0044]) of claim 13. 
Nurmikko fails to teach a distal end portion of the light guide protrudes from a top surface of the housing. However, Asaka teaches a distal end portion of the light guide protrudes from a top surface of the housing (Figs 3(a)-(c), tip of fiber optical 106 protrudes from the top surface of the tubular portion 2603, paragraph [0066]).
Nurmikki and Asaka are considered to be analogous to the claimed invention because they are in the same field of optical measurement. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to modify Nurmikko to incorporate the teachings of Asaka providing a distal end portion of the light guide protrudes from a top surface of the housing. Doing so would allow a position of the tip of an optical fiber can be measured without detaching the optical fiber to increase the mobility (paragraph [0008]).

	Regarding claim 18, Nurmikko teaches the wearable module (Fig 1A and 2, VCSEL-SPAD modules 14 of brain imager system 10, paragraph [0043]-[0044]) of claim 17.
Nurmikko fails to teach a spring member configured to bias the distal end portion of the at least one light-receiving light guide away from the top surface of the housing. However, Asaka teaches a spring member (Figs 3(a)-(c), spring 2605, paragraph [0066]) configured to bias the distal end portion of the at least one light-receiving light guide away from the top surface of the housing (the spring 2605 is biased, the tip surface of the optical fiber 106 can come into contact with the surface of the object and away from the top surface of the housing, paragraph [0067]). 
Nurmikki and Asaka are considered to be analogous to the claimed invention because they are in the same field of optical measurement. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to modify Nurmikko to incorporate the teachings of Asaka providing a spring member configured to bias the distal end portion of the at least one light-receiving light guide away from the top surface of the housing. Doing so would to adjust the proper pressing force onto the subject (paragraph [0070]).  

	Regarding claim 19, Nurmikko teaches the wearable module (Fig 1A and 2, VCSEL-SPAD modules 14 of brain imager system 10, paragraph [0043]-[0044]) of claim 17. 
Nurmikko fails to teach at least one light-receiving light guide is movable along an optical axis of the at least one light-receiving light guide. However, Asaka teaches at least one light-receiving light guide is movable along an optical axis of the at least one light-receiving light guide (Figs 3(a)-(c), optical fiber 106 is movable along axial direction through the holding portion 2602, paragraph [0067]). 
Nurmikki and Asaka are considered to be analogous to the claimed invention because they are in the same field of optical measurement. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to modify Nurmikko to incorporate the teachings of Asaka providing at least one light-receiving light guide is movable along an optical axis of the at least one light-receiving light guide. Doing so would allow movable of the optical measurement system. 

	Regarding claim 20, Nurmikko teaches the wearable module (Fig 1A and 2, VCSEL-SPAD modules 14 of brain imager system 10, paragraph [0043]-[0044]) of claim 17. 
Nurmikko fails to teach at least one light-receiving light guide is configured to be pressed toward the top surface of the housing by the body of the user when the wearable module is worn by the user. However, Asaka teaches at least one light-receiving light guide is configured to be pressed toward the top surface of the housing by the body of the user when the wearable module is worn by the user (Figs 3(a)-(c), tubular portion 2603 is pressed down to the upper end surface of the holding portion 2062 and the tip surface of optical fiber 106 can come into contact with the scalp of the subject 107 with predetermined pressure, paragraph [0067]). 
Nurmikki and Asaka are considered to be analogous to the claimed invention because they are in the same field of optical measurement. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to modify Nurmikko to incorporate the teachings of Asaka providing at least one light-receiving light guide is configured to be pressed toward the top surface of the housing by the body of the user when the wearable module is worn by the user. Doing so would allow to secure the optical measurement apparatus onto a person’s head.  

Claim(s) 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nurmikko (U.S. Pub. No. 20200253479A1) as applied to claim 13 above, and further in view of Shepard (U.S. Pub. No. 20140217264A1).

Regarding claim 14, Nurmikko teaches the wearable module (Fig 1A and 2, VCSEL-SPAD modules 14 of brain imager system 10, paragraph [0043]-[0044]) of claim 13. 
Nurmikko fails to teach at least one time-to-digital converter (TDC), wherein the at least one TDC is configured to measure a time difference between an occurrence of the first light pulse or the second light pulse and an occurrence of an output pulse generated by the at least one photodetector and indicating that the at least one photodetector has detected a photon. However, Shepard teaches at least one time-to-digital converter (TDC) (Fig 2, time-to-digital converter (TDC) 204 of imaging system 200, paragraph [0035]), wherein the at least one TDC is configured to measure a time difference between an occurrence of the first light pulse or the second light pulse (Fig 9, pulse light sources from diode laser, paragraph [0059] and Fig 2, time-to-digital converters (TDC) 204 record the arrival time of the photon of the pulse light sources and transmit the recorded arrival times for all activated pixels and a custom processor can perform an histogramming operation on the photon arrival times, paragraph [0035]) and an occurrence of an output pulse generated by the at least one photodetector and indicating that the at least one photodetector has detected a photon (photon-activated pulses detectors, paragraph [0054], photon arrival time histograms can be recorded from the detector). 
Nurmikko and Shepard are considered to be analogous to the claimed invention because they are in the same field of optical measurement. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to modify Nurmikko to incorporate the teachings of Shepard providing at least one time-to-digital converter (TDC), wherein the at least one TDC is configured to measure a time difference between an occurrence of the first light pulse or the second light pulse and an occurrence of an output pulse generated by the at least one photodetector and indicating that the at least one photodetector has detected a photon. Doing so would allow to perform photon count to obtain data for processing image (paragraph [0012]). 

	Regarding claim 15, Nurmikko teaches the wearable module (Fig 1A and 2, VCSEL-SPAD modules 14 of brain imager system 10, paragraph [0043]-[0044]) of claim 13. 
Nurmikko fails to teach a signal processing circuit configured to: determine a temporal distribution of the photons detected by the at least one photodetector, and generate a histogram based on the temporal distribution of the photons. However, Shepard teaches a signal processing circuit (Fig 9, circuit board 250 of imaging system 200, paragraph [0059]) configured to: determine a temporal distribution of the photons detected by the at least one photodetector (Fig 7, distribution of individual incident photons, paragraph [0057]), and generate a histogram based on the temporal distribution of the photons (Fig 7, histogram on the photon arrival times, paragraph [0035] and [0054]). 
Nurmikko and Shepard are considered to be analogous to the claimed invention because they are in the same field of optical measurement. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of claimed invention to modify Nurmikko to incorporate the teachings of Shepard providing at least one time-to-digital converter (TDC), wherein the at least one TDC is configured to measure a time difference between an occurrence of the first light pulse or the second light pulse and an occurrence of an output pulse generated by the at least one photodetector and indicating that the at least one photodetector has detected a photon. Doing so would reduce the amount of data transmitted to a viewing computer (paragraph [0035]).  

	Regarding claim 16, Nurmikko modified by Shepard teaches the wearable module (Fig 1A and 2, VCSEL-SPAD modules 14 of brain imager system 10, paragraph [0043]-[0044]) of claim 13, wherein the at least one photodetector comprises a plurality of single-photon avalanche diode (SPAD) circuits (SPADs protecting circuits, paragraph [0037]).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6, 8, and 10-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6, 8-9, 11, 14-18, 21, 23-25 of U.S. Pub. No. 20210259619A1 (U.S. Application No. 17/176,470). Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons set forth below.  

Regarding claim 1, the Publication teaches a teaches a wearable module (claim 1, line 2) for use in an optical measurement system (claim 1, line 1), the wearable module (claim 1, line 2) comprising: 
a first light source configured to emit a first light pulse in a first wavelength (claim 18, line 3); 
a second light source configured to emit a second light pulse in a second wavelength that is different from the first wavelength (claim 18, lines 4-5); 
a light guide configured to guide the first light pulse and the second light pulse toward a target within a body of a user (claim 18, lines 6-7); 
an optical member configured to receive the first light pulse from the first light source and the second light pulse from the second light source and direct the first light pulse and the second light pulse to the light guide (claim 18, lines 8-12); and 
a housing that houses the first light source, the second light source, and the optical member (claim 1, lines 11-12).

	Regarding claim 2, the Publication teaches the wearable module (claim 1, line 2) of claim 1, wherein the housing (claim 1, lines 11-12) further houses at least a portion of the light guide (claim 1, lines 11-12). 

Regarding claim 3, the Publication teaches the wearable module (claim 1, line 2) of claim 1, wherein the first light source and the second light source each comprises a laser diode (claim 23, lines 1-2).

Regarding claim 4, the Publication teaches the wearable module (claim 1, line 2) of claim 1, wherein the optical member comprises a prism, a mirror, or another light guide (claim 24, lines 1-2).

Regarding claim 5, the Publication teaches the wearable module (claim 1, line 2) of claim 1, wherein: the optical member is configured to direct the first light pulse and the second light pulse to a proximal end of the light guide (claim 25, lines 2-3), and the light guide is configured to emit the first light pulse and the second light pulse from a distal end of the light guide (claim 25, lines 4-5).

Regarding claim 6, the Publication teaches the wearable module (claim 1, line 2) of claim 5, further comprising a light guide block (claim 11, lines 2-3) comprising a chamber (claim 11, lines 2-3), wherein: the light guide is disposed in the chamber (claim 11, lines 4-5), and the chamber maintains the proximal end of the light guide in optical alignment with the optical member (claim 11, lines 6-7).
	Claim 6 from the application is broader comparing claim 11 from the Publication because claim 6 encompasses 1 chamber vs plurality of chambers of claim 11 and claim 11 also provides additionally limitations of plurality of chambers. 

Regarding claim 8, the Publication teaches the wearable module (claim 1, line 2) of claim 1, wherein a distal end portion of the light guide protrudes from a top surface of the housing (claim 14, lines 1-3).

	Regarding claim 10, the Publication teaches the wearable module (claim 1, line 2) of claim 1, wherein the wearable module is included in a head-mountable component configured to be worn on a head of a user (claim 6, lines 1-2).
	
Regarding claim 11, the Publication teaches the wearable module (claim 1, line 2) of claim 1, further comprising a controller configured to control the first light source and the second light source to output one or more of the first light pulse or the second light pulse (claim 21, lines 2-3).

Regarding claim 12, the Publication teaches the wearable module (claim 1, line 2) of claim 1, wherein the target comprises a brain of the user (claim 8, lines 1-2).

Regarding claim 13, the Publication teaches the wearable module (claim 1, line 2) of claim 1, further comprising: at least one time-resolved single-photon photodetector configured to detect photons from at least one of the first light pulse and the second light pulse after the photons are scattered by the target (claim 1, lines 6-7), and at least one light-receiving light guide configured to receive the photons after the photons are scattered by the target and guide the photons to the at least one photodetector (claim 1, lines 8-10), wherein the housing houses the at least one photodetector and at least a portion of the at least one light-receiving light guide (claim 1, lines 11-12).

Regarding claim 14, the Publication teaches the wearable module (claim 1, line 2) of claim 13, further comprising at least one time-to-digital converter (TDC) (claim 2, line 2), wherein the at least one TDC is configured to measure a time difference between an occurrence of the first light pulse or the second light pulse and an occurrence of an output pulse generated by the at least one photodetector and indicating that the at least one photodetector has detected a photon (claim 2, lines 3-6).

Regarding claim 15, the Publication teaches the wearable module (claim 1, line 2) of claim 13, further comprising a signal processing circuit (claim 1, line 14) configured to: determine a temporal distribution of the photons detected by the at least one photodetector (claim 1, lines 15-16), and generate a histogram based on the temporal distribution of the photons (claim 1, line 17).

Regarding claim 16, the Publication teaches the wearable module (claim 1, line 2) of claim 13, wherein the at least one photodetector comprises a plurality of single-photon avalanche diode (SPAD) circuits (claim 9, lines 1-3).

Regarding claim 17, the Publication teaches the wearable module (claim 1, line 2) of claim 13, wherein a distal end portion of the at least one light-receiving light guide protrudes from a top surface of the housing (claim 14, lines 1-3).

Regarding claim 18, the Publication teaches the wearable module (claim 1, line 2) of claim 17, further comprising a spring member (claim 15, line 2) configured to bias the distal end portion of the at least one light-receiving light guide away from the top surface of the housing (claim 15, lines 2-3).

	Regarding claim 19, the Publication teaches the wearable module (claim 1, line 2) of claim 17, wherein the at least one light-receiving light guide is movable along an optical axis of the at least one light-receiving light guide (claim 16, lines 2-3).

	Regarding claim 20, the Publication teaches the wearable module (claim 1, line 2) of claim 17, wherein the at least one light-receiving light guide (claim 17, line 2) is configured to be pressed toward the top surface of the housing by the body of the user when the wearable module is worn by the user (claim 17, line 2-3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH H NGUYEN whose telephone number is (571)272-8418. The examiner can normally be reached M-F 8AM-4PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.H.N./Examiner, Art Unit 3793                                                                                                                                                                                                                                                                                                                                                                                                              
/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793